199 F.2d 372
Mary F. PERRY, Administratrix of the Estate of Fred Perry,Deceased, Appellant,v.PENNSYLVANIA RAILROAD COMPANY, Appellee.
No. 11500.
United States Court of Appeals Sixth Circuit.
Oct. 23, 1952.

Young & Young, Norwalk, Ohio, and Charles F. Scanlon, Akron, Ohio, for appellant.
Shumaker, Loop, Kendrick & Winn, Toledo, Ohio, for appellee.
Before SIMONS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs of counsel for respective parties, and oral argument by counsel for appellee, no counsel appearing for appellant;And the Court being advised, it is ordered that the judgment of the District Court be and is affirmed.  Canterbury v. Pennsylvania Railroad Co., 158 Ohio St. 68, 107 N.Ed.2d 115; Smiley v. Arrow Spring Bed Co., 138 Ohio St. 81, 33 N.E.2d 3, 133 A.L.R. 960.